Title: To Benjamin Franklin from William Trent, with List of Traders’ Losses and Benjamin Franklin’s Certificate, 1 October 1767, 26 December 1767
From: Trent, William
To: Franklin, Benjamin



  Benjamin Franklin Esqr.Sir
Philadelphia October 1st. 1767
In March 1766, Colonel Croghan took the liberty of inclosing you a Letter from himself to Messrs. Mildred & Roberts of London And therein desired, That they would deliver to you, All the Accounts belonging to the Indian Traders who had lost by the  Depredations of the French and Indians and also the Vouchers attending them.
Colonel Croghan has not had the pleasure of hearing whether Messrs. Mildred & Roberts have delivered these Accounts to you and therefore he requests I would inclose you the within duplicate of his Letter to those Gentlemen, for that purpose.
I am duly constituted by Letter of substitution, the Attorney in fact, for those Indian Traders mentioned at the foot of this Letter, As Messrs. Baynton, Wharton & Morgan will inform you, Wherefore I must request, as a particular favor, That you will be pleased on Receipt hereof, to transmit to me by the first Packet, all those several Indian Traders Accounts and Vouchers, (mentioned below) or for fear of loss by Sea, That you will be so good as to hire a Clerk (The Expence whereof I will immediately pay Mrs. Franklin or to your Order) And have all those Traders Accounts and their Vouchers properly Copied, and then certified by you, to be true Copys, Which pray send to me in the Stead of the Originals.
It is indispensably necessary for me to have those Accounts here with all possible expedition. Wherefore I hope Sir you will be so obliging to gratify me in this my earnest Solicitation. I am very respectfully Sir Your most obedient and very humble Servant
William Trent
Doctor Franklin is earnestly requested to send by the first Packet, The following Indian Traders Accounts of Losses with the Vouchers attending them to Wm. Trent their Attorney in fact. Vidzt,
 

William Trent, George Croghan, Robert Callender and Michel Teaffs [Taafe’s or Teaffe’s] Account in Company
}
£2496
  2
  6



William Trent and George Croghan Account in Compy
6511
5
9


Thomas McKees Account in Compy
3256
13
8

Hugh Crawford’s Account
1312
10
0

Samuel Chambers Account
270
0
0


James Silvers ditto
350
0
0

Arthur Auchmutys ditto
203
9
9

Adam Terrences Accot
368
9
6

John Frasers ditto
2585
12
0

Thomas Kintons ditto
363
9
0

John Grays ditto
630
15
11

Alexander Stevens’s ditto
311
18
1½

James Rankins ditto
26
0
0

John Galbreaths Account
1581

[torn]

Francis Campbells ditto
721
0
[3]

James Young and John Frasers ditto
1025
10
3

Robert Callender and Michel Teaffs ditto
2969
3
6

James Dunings Accot
1204
16
9

Paul Pierces Account
2087
12
0

John Owens ditto
1040
6
9

William Blyths ditto
395
6
0

Morris Turner’s ditto
420
0
0
Alexander McKennets ditto
78
0
0
 
[In Franklin’s hand:]
London, Dec. 26. 1767
Agreable to the Request contained in the within Letter, I have caused to be transcribed all the Accounts therein mentioned, and the Depositions thereunto relating; and having carefully examined the Copies made thereof, and compared the same with the Originals remaining in my Hands, I do hereby certify that the said  Copies are correct and true; and as such I have connected them with this Letter and Certificate by a blue Ribband sealed with my Seal. Witness my Hand
B Franklin
 Endorsed: Mr Trent Oct. 1. 1767 Indian Accts. w[ere] sent certify’d by me
